 

Exhibit 10.4

 



Inventergy Global, Inc. 2014 Stock Plan:

 

Summary of Stock Grant (for Services)

 

The Transferee is acquiring shares (the “Transferred Shares”) of common stock of
Inventergy Global, Inc. (the “Company”) on the following terms:

 



  Name of Transferee: «Name»         Total Number of Transferred Shares:
«TotalShares»         Date of Transfer: «DateTransfer»         Vesting
Commencement Date: «VestComDate»         Vesting Schedule: The Forfeiture
Condition shall lapse with respect to the first «Percent»% of the Transferred
Shares when the Transferee completes «CliffPeriod» months of continuous Service
beginning with the Vesting Commencement Date set forth above.  The Forfeiture
Condition shall lapse with respect to an additional «Fraction»% of the
Transferred Shares when the Transferee completes each month of continuous
Service thereafter.



  

By signing below, the Transferee and the Company agree that the acquisition of
the Transferred Shares is governed by the terms and conditions of the Inventergy
Global, Inc. 2014 Stock Plan (the “Plan”) and the Stock Grant Agreement. Both of
these documents are attached to, and made a part of, this Summary of Stock
Grant. The Transferee agrees to accept by email all documents relating to the
Company, the Plan or this grant and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
disclosures that may be required by the Securities and Exchange Commission). The
Transferee also agrees that the Company may deliver these documents by posting
them on a website maintained by the Company or by a third party under contract
with the Company. If the Company posts these documents on a website, it shall
notify the Transferee by email of their availability. The Transferee
acknowledges that he or she may incur costs in connection with electronic
delivery, including the cost of accessing the internet and printing fees, and
that an interruption of internet access may interfere with his or her ability to
access the documents. This consent shall remain in effect until the Transferee
gives the Company written notice that it should deliver paper documents.

 

Transferee:   Inventergy Global, Inc.                       By:     Address for
Mailing Stock Certificate:   Title:                        



 

 

 

 

Inventergy Global, Inc. 2014 Stock Plan:

 

Stock Grant Agreement (for Services)

 

SECTION 1. Acquisition Of Shares.

 

(a)                Transfer. On the terms and conditions set forth in the
Summary of Stock Grant and this Agreement, the Company agrees to transfer to the
Transferee the number of Transferred Shares set forth in the Summary of Stock
Grant. The transfer shall occur at the offices of the Company on the date of
transfer set forth in the Summary of Stock Grant or at such other place and time
as the parties may agree.

 

(b)               Consideration. The Transferee and the Company agree that the
Transferred Shares are being issued to the Transferee as consideration for a
portion of the services performed by the Transferee for the Company. The value
of such portion is agreed to be not less than 100% of the Fair Market Value of
the Transferred Shares.

 

(c)                Stock Plan and Defined Terms. The transfer of the Transferred
Shares is subject to the Plan, a copy of which the Transferee acknowledges
having received. The provisions of the Plan are incorporated into this Agreement
by this reference. Except as otherwise defined in this Agreement (including
without limitation Section 11 hereof), capitalized terms shall have the meaning
ascribed to such terms in the Plan.

 

SECTION 2. Forfeiture Condition.

 

(a)                Scope of Forfeiture Condition. All Transferred Shares
initially shall be Restricted Shares and shall be subject to forfeiture to the
Company. The Transferee shall not transfer, assign, encumber or otherwise
dispose of any Restricted Shares without the Company’s written consent, except
as provided in the following sentence. The Transferee may transfer Restricted
Shares to one or more members of the Transferee’s Immediate Family or to a trust
established by the Transferee for the benefit of the Transferee and/or one or
more members of the Transferee’s Immediate Family, provided in either case that
the Transferee agrees in writing on a form prescribed by the Company to be bound
by all provisions of this Agreement. If the Transferee transfers any Restricted
Shares, then this Agreement shall apply to the Subsequent Transferee to the same
extent as to the Transferee.

 

(b)               Vesting. The Forfeiture Condition shall lapse and the
Restricted Shares shall become vested in accordance with the vesting schedule
set forth in the Summary of Stock Grant.

 

(c)                Execution of Forfeiture. The Forfeiture Condition shall be
applicable only if the Transferee’s Service terminates for any reason, with or
without cause, including (without limitation) death or disability, before all
Restricted Shares have become vested. In the event that the Transferee’s Service
terminates for any reason, the certificate(s) representing any remaining
Restricted Shares shall be delivered to the Company. The Company shall make no
payment for Restricted Shares that are forfeited.

 



 

 

 

(d)               Additional or Exchanged Securities and Property. In the event
of a merger or consolidation of the Company, a sale of all or substantially all
of the Company’s stock or assets, any other corporate reorganization, the
declaration of a stock dividend, the declaration of an extraordinary dividend
payable in a form other than stock, a spin-off, a stock split, an adjustment in
conversion ratio, a recapitalization or a similar transaction affecting the
Company’s outstanding securities, any securities or other property (including
cash or cash equivalents) that are by reason of such transaction exchanged for,
or distributed with respect to, any Restricted Shares or into which such
Restricted Shares thereby become convertible shall immediately be subject to the
Forfeiture Condition. Appropriate adjustments to reflect the exchange or
distribution of such securities or property shall be made to the number and/or
class of the Restricted Shares.

 

(e)                Termination of Rights as Stockholder. If Restricted Shares
are forfeited in accordance with this Section 2, then the person who is to
forfeit such Restricted Shares shall no longer have any rights as a holder of
such Restricted Shares. Such Restricted Shares shall be deemed to have been
forfeited in accordance with the applicable provisions hereof, whether or not
the certificate(s) therefor have been delivered as required by this Agreement.

 

(f)                Escrow. Upon issuance, the certificates for Restricted Shares
shall be deposited in escrow with the Company to be held in accordance with the
provisions of this Agreement. Any new, substituted or additional securities or
other property described in Subsection (d) above shall immediately be delivered
to the Company to be held in escrow, but only to the extent the Transferred
Shares are at the time Restricted Shares. All regular cash dividends on
Restricted Shares (or other securities at the time held in escrow) shall be paid
directly to the Transferee and shall not be held in escrow. Restricted Shares,
together with any other assets or securities held in escrow hereunder, shall be
(i) surrendered to the Company for forfeiture and cancellation in the event that
the Forfeiture Condition or Right of First Refusal applies or (ii) released to
the Transferee upon the Transferee’s request to the extent the Transferred
Shares are no longer Restricted Shares (but not more frequently than once every
six months). In any event, all Transferred Shares that have vested (and any
other vested assets and securities attributable thereto) shall be released
within 60 days after the earlier of (i) the termination of the Transferee’s
Service or (ii) the lapse of the Right of First Refusal.

 

(g)               Part-Time Employment and Leaves of Absence. If the Transferee
commences working on a part-time basis, then the Company may adjust the vesting
schedule set forth in the Summary of Stock Grant. If the Transferee goes on a
leave of absence, then the Company may adjust the vesting schedule set forth in
the Summary of Stock Grant in accordance with the Company’s leave of absence
policy or the terms of such leave. Except as provided in the preceding sentence,
Service shall be deemed to continue while the Transferee is on a bona fide leave
of absence, if (i) such leave was approved by the Company in writing and
(ii) continued crediting of Service is expressly required by the terms of such
leave or by applicable law (as determined by the Company). Service shall be
deemed to terminate when such leave ends, unless the Transferee immediately
returns to active work.

 



2

 

 

SECTION 3. Right Of First Refusal.

 

(a)                Right of First Refusal. In the event that the Transferee
proposes to sell, pledge or otherwise transfer to a third party any Transferred
Shares, or any interest in Transferred Shares, the Company shall have the Right
of First Refusal with respect to all (and not less than all) of such Transferred
Shares. If the Transferee desires to transfer Transferred Shares, the Transferee
shall give a written Transfer Notice to the Company describing fully the
proposed transfer, including the number of Transferred Shares proposed to be
transferred, the proposed transfer price, the name and address of the proposed
Subsequent Transferee and proof satisfactory to the Company that the proposed
sale or transfer will not violate any applicable federal, State or foreign
securities laws. The Transfer Notice shall be signed both by the Transferee and
by the proposed Subsequent Transferee and must constitute a binding commitment
of both parties to the transfer of the Transferred Shares. The Company shall
have the right to purchase all, and not less than all, of the Transferred Shares
on the terms of the proposal described in the Transfer Notice (subject, however,
to any change in such terms permitted under Subsection (b) below) by delivery of
a notice of exercise of the Right of First Refusal within 30 days after the date
when the Transfer Notice was received by the Company.

 

(b)               Transfer of Shares. If the Company fails to exercise its Right
of First Refusal within 30 days after receiving the Transfer Notice, the
Transferee may, not later than 90 days after the Company received the Transfer
Notice, conclude a transfer of the Transferred Shares subject to the Transfer
Notice on the terms and conditions described in the Transfer Notice, provided
that any such sale is made in compliance with applicable federal, State and
foreign securities laws and not in violation of any other contractual
restrictions to which the Transferee is bound. Any proposed transfer on terms
and conditions different from those described in the Transfer Notice, as well as
any subsequent proposed transfer by the Transferee, shall again be subject to
the Right of First Refusal and shall require compliance with the procedure
described in Subsection (a) above. If the Company exercises its Right of First
Refusal, the parties shall consummate the sale of the Transferred Shares on the
terms set forth in the Transfer Notice within 60 days after the Company received
the Transfer Notice (or within such longer period as may have been specified in
the Transfer Notice); provided, however, that in the event the Transfer Notice
provided that payment for the Transferred Shares was to be made in a form other
than cash or cash equivalents paid at the time of transfer, the Company shall
have the option of paying for the Transferred Shares with cash or cash
equivalents equal to the present value of the consideration described in the
Transfer Notice.

 

(c)                Additional or Exchanged Securities and Property. In the event
of a merger or consolidation of the Company, a sale of all or substantially all
of the Company’s stock or assets, any other corporate reorganization, a stock
split, the declaration of a stock dividend, the declaration of an extraordinary
dividend payable in a form other than stock, a spin-off, an adjustment in
conversion ratio, a recapitalization or a similar transaction affecting the
Company’s outstanding securities, any securities or other property (including
cash or cash equivalents) that are by reason of such transaction exchanged for,
or distributed with respect to, any Transferred Shares subject to this Section 3
shall immediately be subject to the Right of First Refusal. Appropriate
adjustments to reflect the exchange or distribution of such securities or
property shall be made to the number and/or class of the Transferred Shares
subject to this Section 3.



3

 

 

(d)               Termination of Right of First Refusal. Any other provision of
this Section 3 notwithstanding, in the event that the Stock is readily tradable
on an established securities market when the Transferee desires to transfer
Transferred Shares, the Company shall have no Right of First Refusal, and the
Transferee shall have no obligation to comply with the procedures prescribed by
Subsections (a) and (b) above.

 

(e)                Permitted Transfers. This Section 3 shall not apply to (i) a
transfer by beneficiary designation, will or intestate succession or (ii) a
transfer to one or more members of the Transferee’s Immediate Family or to a
trust established by the Transferee for the benefit of the Transferee and/or one
or more members of the Transferee’s Immediate Family, provided in either case
that the Transferee agrees in writing on a form prescribed by the Company to be
bound by all provisions of this Agreement. If the Transferee transfers any
Transferred Shares, either under this Subsection (e) or after the Company has
failed to exercise the Right of First Refusal, then this Agreement shall apply
to the Subsequent Transferee to the same extent as to the Transferee.

 

(f)                Termination of Rights as Stockholder. If the Company makes
available, at the time and place and in the amount and form provided in this
Agreement, the consideration for the Shares to be purchased in accordance with
this Section 3, then after such time the person from whom such Shares are to be
purchased shall no longer have any rights as a holder of such Shares (other than
the right to receive payment of such consideration in accordance with this
Agreement). Such Shares shall be deemed to have been purchased in accordance
with the applicable provisions hereof, whether or not the certificate(s)
therefor have been delivered as required by this Agreement.

 

(g)               Assignment of Right of First Refusal. The Board of Directors
may freely assign the Company’s Right of First Refusal, in whole or in part. Any
person who accepts an assignment of the Right of First Refusal from the Company
shall assume all of the Company’s rights and obligations under this Section 3.

 

SECTION 4. Other Restrictions On Transfer.

 

(a)                Transferee Representations. In connection with the issuance
and acquisition of Shares under this Agreement, the Transferee hereby represents
and warrants to the Company as follows:

 

                                                                               
(i)          The Transferee is acquiring and will hold the Transferred Shares
for investment for his or her account only and not with a view to, or for resale
in connection with, any “distribution” thereof within the meaning of the
Securities Act.

 

4

 

 



                                                                             
(ii)          The Transferee understands that the Transferred Shares have not
been registered under the Securities Act by reason of a specific exemption
therefrom and that the Transferred Shares must be held indefinitely, unless
their sale or other transfer is subsequently registered under the Securities Act
or the Transferee obtains an opinion of counsel, in form and substance
satisfactory to the Company and its counsel, that such registration is not
required. The Transferee further acknowledges and understands that the Company
is under no obligation to register the Transferred Shares.

 

                                                                           
(iii)          The Transferee is aware of Rule 144 under the Securities Act,
which permits limited public resales of securities acquired in a non-public
offering, subject to the satisfaction of certain conditions. These conditions
may include (without limitation) that certain current public information about
the issuer be available, that the resale occur only after a holding period
required by Rule 144 has been satisfied, that the sale occur through an
unsolicited “broker’s transaction,” and that the amount of securities being sold
during any three-month period not exceed specified limitations. The Transferee
acknowledges and understands that the conditions for resale set forth in
Rule 144 have not been satisfied as of the Date of Transfer and that the Company
is not required to take action to satisfy any such conditions.

 

                                                                           
(iv)          The Transferee will not sell, transfer or otherwise dispose of the
Transferred Shares in violation of the Securities Act, the Exchange Act, or the
rules promulgated thereunder, including Rule 144 under the Securities Act. The
Transferee agrees that he or she will not dispose of the Transferred Shares
unless and until he or she has complied with all requirements of this Agreement
applicable to the disposition of Transferred Shares and he or she has provided
the Company with written assurances, in substance and form satisfactory to the
Company, that (A) the proposed disposition does not require registration of the
Transferred Shares under the Securities Act or all appropriate action necessary
for compliance with the registration requirements of the Securities Act or with
any exemption from registration available under the Securities Act (including
Rule 144) has been taken and (B) the proposed disposition will not result in the
contravention of any transfer restrictions applicable to the Transferred Shares
under applicable state law.

 

                                                                             
(v)          The Transferee has received and has had access to such information
as he or she considers necessary or appropriate for deciding whether to invest
in the Transferred Shares, and the Transferee has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the issuance of the Transferred Shares.

 

                                                                           
(vi)          The Transferee is aware that his or her investment in the Company
is a speculative investment that has limited liquidity and is subject to the
risk of complete loss. The Transferee is able, without impairing his or her
financial condition, to hold the Transferred Shares for an indefinite period and
to suffer a complete loss of his or her investment in the Transferred Shares.

 



5

 

 

(b)               Securities Law Restrictions. Regardless of whether the offer
and sale of Shares under the Plan have been registered under the Securities Act
or have been registered or qualified under the securities laws of any State or
other relevant jurisdiction, the Company at its discretion may impose
restrictions upon the sale, pledge or other transfer of the Transferred Shares
(including the placement of appropriate legends on the stock certificates (or
electronic equivalent) or the imposition of stop-transfer instructions) and may
refuse to transfer Shares acquired hereunder (or Shares proposed to be
transferred in a subsequent transfer) if, in the judgment of the Company, such
restrictions, legends or refusal are necessary or appropriate to achieve
compliance with the Securities Act or other relevant securities or other laws,
including without limitation under Regulation S of the Securities Act or
pursuant to another available exemption from registration.

 

(c)                Market Stand-Off. In connection with any underwritten public
offering by the Company of its equity securities pursuant to an effective
registration statement filed under the Securities Act, including the Company’s
initial public offering, the Transferee or a Subsequent Transferee shall not
directly or indirectly sell, make any short sale of, loan, hypothecate, pledge,
offer, grant or sell any option or other contract for the purchase of, purchase
any option or other contract for the sale of, or otherwise dispose of or
transfer, or agree to engage in any of the foregoing transactions with respect
to, any Transferred Shares without the prior written consent of the Company or
its managing underwriter. Such restriction (the “Market Stand-Off”) shall be in
effect for such period of time following the date of the final prospectus for
the offering as may be requested by the Company or such underwriter. In no
event, however, shall such period exceed 180 days plus such additional period as
may reasonably be requested by the Company or such underwriter to accommodate
regulatory restrictions on (i) the publication or other distribution of research
reports or (ii) analyst recommendations and opinions, including (without
limitation) the restrictions set forth in Rule 2711(f)(4) of the National
Association of Securities Dealers and Rule 472(f)(4) of the New York Stock
Exchange, as amended, or any similar successor rules. The Market Stand-Off shall
in any event terminate two years after the date of the Company’s initial public
offering. In the event of the declaration of a stock dividend, a spin-off, a
stock split, an adjustment in conversion ratio, a recapitalization or a similar
transaction affecting the Company’s outstanding securities without receipt of
consideration, any new, substituted or additional securities which are by reason
of such transaction distributed with respect to any Shares subject to the Market
Stand-Off, or into which such Shares thereby become convertible, shall
immediately be subject to the Market Stand-Off. In order to enforce the Market
Stand-Off, the Company may impose stop-transfer instructions with respect to the
Transferred Shares until the end of the applicable stand-off period. The
Company’s underwriters shall be beneficiaries of the agreement set forth in this
Subsection (c). This Subsection (c) shall not apply to Shares registered in the
public offering under the Securities Act.

 

(d)               Rights of the Company. The Company shall not be required to
(i) transfer on its books any Transferred Shares that have been sold or
transferred in contravention of this Agreement or (ii) treat as the owner of
Transferred Shares, or otherwise to accord voting, dividend or liquidation
rights to, any Subsequent Transferee to whom Transferred Shares have been
transferred in contravention of this Agreement.

 



6

 

 

SECTION 5. Successors And Assigns.

 

Except as otherwise expressly provided to the contrary, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the Company and
its successors and assigns and be binding upon the Transferee and the
Transferee’s legal representatives, heirs, legatees, distributees, assigns and
transferees by operation of law, whether or not any such person has become a
party to this Agreement or has agreed in writing to join herein and to be bound
by the terms, conditions and restrictions hereof.

 

SECTION 6. No Retention Rights.

 

Nothing in this Agreement or in the Plan shall confer upon the Transferee any
right to continue providing services to the Company for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any Parent or Subsidiary employing or retaining the Transferee) or
of the Transferee, which rights are hereby expressly reserved by each, to
terminate his or her Service at any time and for any reason, with or without
cause.

 

SECTION 7. Tax Election.

 

The acquisition of the Transferred Shares may result in adverse tax consequences
that may be avoided or mitigated by filing an election under Code Section 83(b).
Such election may be filed only within 30 days after the date of transfer set
forth in the Summary of Stock Grant. The form for making the Code Section 83(b)
election is attached to this Agreement as an Exhibit. The Transferee should
consult with his or her tax advisor to determine the tax consequences of
acquiring the Transferred Shares and the advantages and disadvantages of filing
the Code Section 83(b) election. The Transferee acknowledges that it is his or
her sole responsibility, and not the Company’s, to file a timely election under
Code Section 83(b), even if the Transferee requests the Company or its
representatives to make this filing on his or her behalf.

 

SECTION 8. Legends.

 

All certificates evidencing Transferred Shares shall bear the following legends:

 

“THE SHARES REPRESENTED HEREBY MAY NOT BE SOLD, ASSIGNED, TRANSFERRED,
ENCUMBERED OR IN ANY MANNER DISPOSED OF, EXCEPT IN COMPLIANCE WITH THE TERMS OF
A WRITTEN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED HOLDER OF THE SHARES
(OR THE PREDECESSOR IN INTEREST TO THE SHARES). SUCH AGREEMENT GRANTS TO THE
COMPANY CERTAIN RIGHTS OF FIRST REFUSAL UPON AN ATTEMPTED TRANSFER OF THE SHARES
AND IMPOSES CERTAIN FORFEITURE CONDITIONS UPON TERMINATION OF SERVICE WITH THE
COMPANY. IN ADDITION, THE SHARES ARE SUBJECT TO RESTRICTIONS ON TRANSFER FOR A
LIMITED PERIOD FOLLOWING THE EFFECTIVE DATE OF THE UNDERWRITTEN PUBLIC OFFERING
OF THE COMPANY’S SECURITIES AND MAY NOT BE SOLD OR OTHERWISE DISPOSED OF BY THE
HOLDER WITHOUT THE CONSENT OF THE COMPANY OR THE MANAGING UNDERWRITER. THE
SECRETARY OF THE COMPANY WILL UPON WRITTEN REQUEST FURNISH A COPY OF SUCH
AGREEMENT TO THE HOLDER HEREOF WITHOUT CHARGE.”

 



7

 

 

All certificates evidencing the Transferred Shares acquired under this Agreement
in an unregistered transaction shall bear the following legend (and such other
restrictive legends as are required or deemed advisable under the provisions of
any applicable law):

 

“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”) OR ANY SECURITIES LAWS OF ANY U.S. STATE, AND
MAY NOT BE SOLD, REOFFERED, PLEDGED, ASSIGNED, ENCUMBERED OR OTHERWISE
TRANSFERRED OR DISPOSED WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT
OR AN OPINION OF COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH
REGISTRATION IS NOT REQUIRED. IN THE ABSENCE OF REGISTRATION OR THE AVAILABILITY
(CONFIRMED BY OPINION OF COUNSEL) OF AN ALTERNATIVE EXEMPTION FROM REGISTRATION
UNDER THE ACT, THESE SHARES MAY NOT BE SOLD, REOFFERED, PLEDGED, ASSIGNED,
ENCUMBERED OR OTHERWISE TRANSFERRED OR DISPOSED OF EXCEPT IN ACCORDANCE WITH
REGULATION S (RULES 901 THROUGH 905 AND PRELIMINARY NOTES) OF THE ACT. HEDGING
TRANSACTIONS INVOLVING THESE SHARES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE ACT.”

 

If required by the authorities of any State in connection with the issuance of
the Transferred Shares, the legend or legends required by such State authorities
shall also be endorsed on all such certificates.

 

SECTION 9. MISCELLANEOUS PROVISIONS.

 

(a)                Choice of Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, as such laws
are applied to contracts entered into and performed in such State.

 

(b)               Notice. Any notice required by the terms of this Agreement
shall be given in writing. It shall be deemed effective upon (i) personal
delivery, (ii) deposit with the United States Postal Service, by registered or
certified mail, with postage and fees prepaid, (iii) deposit with Federal
Express Corporation, with shipping charges prepaid or (iv) deposit with any
internationally recognized express mail courier service. Notice shall be
addressed to the Company at its principal executive office and to the Transferee
at the address that he or she most recently provided to the Company in
accordance with this Subsection (c).

 



8

 

 

(c)                Entire Agreement. The Summary of Stock Grant, this Agreement
and the Plan constitute the entire contract between the parties hereto with
regard to the subject matter hereof. They supersede any other agreements,
representations or understandings (whether oral or written and whether express
or implied) that relate to the subject matter hereof.

 

SECTION 10. acknowledgements of the Transferee.

 

In addition to the other terms, conditions and restrictions imposed on the
Shares acquired pursuant to this Agreement, the Transferee expressly
acknowledges being subject to Sections 2 (Forfeiture Condition), 3 (Right of
First Refusal) and 4 (Other Restrictions on Transfer, including without
limitation the Market Stand-Off), as well as the following provisions:

 

(a)                Waiver of Statutory Information Rights. The Transferee
acknowledges and agrees that, until the first sale of the Company’s Stock to the
general public pursuant to a registration statement filed under the Securities
Act, he or she will be deemed to have waived any rights the Transferee might
otherwise have had under Section 220 of the Delaware General Corporation Law to
inspect for any proper purpose and to make copies and extracts from the
Company’s stock ledger, a list of its stockholders and its other books and
records or the books and records of any subsidiary.  This waiver applies only in
the Transferee’s capacity as a stockholder and does not affect any other
inspection rights the Transferee may have under other law or pursuant to a
written agreement with the Company. 

 

(b)               Plan Discretionary. The Transferee understands and
acknowledges that (i) the Plan is entirely discretionary, (ii) the Company and
the Transferee’s employer have reserved the right to amend, suspend or terminate
the Plan at any time, (iii) the transfer of the Transferred Shares does not in
any way create any contractual or other right to receive additional awards under
the Plan at any time or in any amount and (iv) all determinations with respect
to any additional awards, including (without limitation) the times when awards
will be granted, the number of Shares offered and the vesting schedule, will be
at the sole discretion of the Company.

 

(c)                Termination of Service. The Transferee understands and
acknowledges that participation in the Plan ceases upon termination of his or
her Service for any reason, except as may explicitly be provided otherwise in
the Plan or this Agreement.

 

(d)               Extraordinary Compensation. The value of the Transferred
Shares shall be an extraordinary item of compensation outside the scope of the
Transferee’s employment contract, if any, and shall not be considered a part of
his or her normal or expected compensation for purposes of calculating
severance, resignation, redundancy or end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.

 

(e)                Authorization to Disclose. The Transferee hereby authorizes
and directs the Transferee’s employer to disclose to the Company or any
Subsidiary any information regarding the Transferee’s employment, the nature and
amount of the Transferee’s compensation and the fact and conditions of the
Transferee’s participation in the Plan, as the Transferee’s employer deems
necessary or appropriate to facilitate the administration of the Plan.

 



9

 

 

(f)                Personal Data Authorization. The Transferee consents to the
collection, use and transfer of personal data as described in this
Subsection (f). The Transferee understands and acknowledges that the Company,
the Transferee’s employer and the Company’s other Subsidiaries hold certain
personal information regarding the Transferee for the purpose of managing and
administering the Plan, including (without limitation) the Transferee’s name,
home address, telephone number, date of birth, social insurance number, salary,
nationality, job title, any Shares or directorships held in the Company and
details of all options or any other entitlements to Shares awarded, canceled,
exercised, vested, unvested or outstanding in the Transferee’s favor (the
“Data”). The Transferee further understands and acknowledges that the Company
and/or its Subsidiaries will transfer Data among themselves as necessary for the
purpose of implementation, administration and management of the Transferee’s
participation in the Plan and that the Company and/or any Subsidiary may each
further transfer Data to any third party assisting the Company in the
implementation, administration and management of the Plan. The Transferee
understands and acknowledges that the recipients of Data may be located in the
United States or elsewhere. The Transferee authorizes such recipients to
receive, possess, use, retain and transfer Data, in electronic or other form,
for the purpose of administering the Transferee’s participation in the Plan,
including a transfer to any broker or other third party with whom the Transferee
elects to deposit Shares acquired under the Plan of such Data as may be required
for the administration of the Plan and/or the subsequent holding of Shares on
the Transferee’s behalf. The Transferee may, at any time, view the Data, require
any necessary modifications of Data or withdraw the consents set forth in this
Subsection (f) by contacting the Company in writing.

 

SECTION 11. Definitions.

 

(a)                “Agreement” shall mean this Stock Grant Agreement.

 

(b)               “Board of Directors” shall mean the Board of Directors of the
Company, as constituted from time to time or, if a Committee has been appointed,
such Committee.

 

(c)                “Company” shall mean Inventergy Global, Inc., a Delaware
corporation.

 

(d)               “Exchange Act” shall mean Securities Exchange Act of 1934, as
amended.

 

(e)                “Forfeiture Condition” shall mean the forfeiture condition
described in Section 2.

 

(f)                “Immediate Family” shall mean any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, sibling, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law and
shall include adoptive relationships.

 



10

 

 

(g)               “Plan” shall mean the Inventergy Global, Inc. 2014 Stock Plan,
as amended.

 

(h)               “Restricted Share” shall mean a Transferred Share that is
subject to the Forfeiture Condition.

 

(i)                 “Right of First Refusal” shall mean the Company’s right of
first refusal described in Section 3.

 

(j)                 “Securities Act” shall mean the Securities Act of 1933, as
amended.

 

(k)               “Subsequent Transferee” shall mean any person to whom the
Transferee has directly or indirectly transferred any Transferred Shares.

 

(l)                 “Transferee” shall mean the individual named in the Summary
of Stock Grant.

 

(m)             “Transfer Notice” shall mean the notice of a proposed transfer
of Transferred Shares described in Section 3.

 

(n)               “Transferred Shares” shall mean the shares acquired by the
Transferee pursuant to this Agreement.

 

11

 

Exhibit I

 

Section 83(b) Election

 

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, and pursuant to Treasury Regulations
Section 1.83-2, to include in gross income as compensation for services the fair
market value of the shares described below.

 

 



   (1) The taxpayer who performed the services is:



 

    Name:    



    Address:                        





    Social Security
No.:                                                                                                                          

  



(2)The property with respect to which the election is made is ______ shares of
the common stock of Inventergy Global, Inc.

 

(3)The property was transferred to the taxpayer on __________ __, ____.

 

(4)The taxable year for which the election is made is the calendar year ____.

 

(5)The property is subject to forfeiture if for any reason taxpayer’s service
with the issuer terminates. The forfeiture condition lapses in a series of
installments over a ____-year period ending on __________ __, ____.

 

(6)The fair market value of such property at the time of transfer (determined
without regard to any restriction other than a restriction that by its terms
will never lapse) is $______ per share x ______ shares = $__________.

 

(7)No amount was paid for such property.

 

(8)The amount to include in gross income is $______. [The amount in Line 6.]

 

(9)A copy of this statement was furnished to Inventergy Global, Inc., for whom
taxpayer rendered the services underlying the transfer of such property.

 

(10)This statement is executed on __________ __, ____.

 



      Spouse (if any)   Taxpayer





 

Within 30 days after the date of transfer of the property, this election must be
filed with the Internal Revenue Service office where the taxpayer files his or
her annual federal income tax return. The filing should be made by registered or
certified mail, return receipt requested. The taxpayer must (a) include a copy
of the completed form with his or her federal income tax return for the taxable
year in which the property is transferred and (b) deliver an additional copy to
the Company.

 

 



 

 

